                                           Case 4:20-cv-00729-KAW Document 10 Filed 05/12/20 Page 1 of 2


                                    KAZEROUNI LAW GROUP, APC
                                1
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2   ak@kazlg.com
                                    Nick Barthel, Esq. (SBN: 319105)
                                3
                                    nicholas@kazlg.com
                                4   245 Fischer Avenue, Unit D1
                                    Costa Mesa, CA 92626
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    KAZEROUNI LAW GROUP, APC
                                8   Yana Hart, Esq. (SBN: 306499)
                                9
                                    yana@kazlg.com
                                    David James Mcglothlin (SBN: 253265)
                               10   david@kazlg.com
                                    2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                    San Diego, CA
    COSTA MESA, CA 92626




                               12
                               13
                                    Attorneys for Plaintiffs

                               14                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                               15
                               16   NATHAN BLACK AND                        Case No.: 20-cv-00729-KAW
                                    JUSTIN MUNOZ, Individually
                               17                                           VOLUNTARY DISMISSAL OF
                                    and On Behalf of All Others             COMPLAINT WITH PREJUDICE
                               18   Similarly Situated,                     AS TO PLAINTIFFS’ INDIVIDUAL
                                                                            CLAIMS PURSUANT TO FRCP
                               19                                           41(a)(1)(A)(i)
                               20                  Plaintiffs,
                               21
                               22                            v.
                               23
                               24   NOOTROPICS DEPOT LLC,
                               25
                               26                  Defendant.
                               27

                               28
                                    Case # 20-cv-00729-KAW                              Black, et al. v. Nootropics Depot, LLC
                                                                  VOLUNTARY DISMISSAL
                                            Case 4:20-cv-00729-KAW Document 10 Filed 05/12/20 Page 2 of 2



                                1           TO THIS COURT AND ALL PARTIES AND THEIR RESPECTIVE
                                2    ATTORNEYS OF RECORD:
                                3           PLEASE TAKE NOTICE that plaintiffs Nathan Black and Justin Munoz
                                4    (the “Plaintiffs”) voluntarily dismiss their individual claims with prejudice and the
                                5    claims of the putative class without prejudice, pursuant to Federal Rule of Civil
                                6    Procedure 41(a)(1)(A)(i).
                                7
                                8    Dated: May 11, 2020                       Respectfully submitted,
                                9                                              KAZEROUNI LAW GROUP, APC
                                10
                                11                                             By: _s/ Abbas Kazerounian____
                                                                                    ABBAS KAZEROUNIAN, ESQ.
                                12                                                  NICHOLAS BARTHEL, ESQ.
                                                                                    Attorneys for Plaintiff
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case # 20-cv-00729-KAW                2 of 2            Black, et al v. Nootropics Depot, LLC
                                                                    VOLUNTARY DISMISSAL
